                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH


  Ademola Adetula and Homer Strickland,

                   Plaintiffs,                         MEMORANDUM DECISION AND
                                                      ORDER SUSTAINING DEFENDANTS'
                       v.                                OBJECTION (DKT. NO. 73)
  United Parcel Service, Inc.; United Parcel              Case No. 2:18-cv-00612-HCN-EJF
  Service General Services Co.; and Does 1
           through 50, inclusive,                               Howard C. Nielson, Jr.
                                                              United States District Judge
                  Defendants.


       Defendants' objection and request for clarification, Dkt. No. 73, was narrow, and this

court's ruling today is correspondingly narrow. Based on a review of the parties' briefing, Dkt.

No. 73; Dkt. No. 88; Dkt. No. 92, the transcript of the hearing before Magistrate Judge Wells on

May 15, 2019, Dkt. No. 73-1, the minute entry for that hearing, Dkt. No. 42, and the filings in

this case, and for good cause appearing, the court SUSTAINS Defendants' objection to Chief

Magistrate Judge Warner's order requiring Defendants to produce nationwide affirmative action

plans, Dkt. No. 71 at 6.

       The transcript of the May 15 hearing makes clear that after discussing reports related to

affirmative action issues, Defendants agreed, and the court ordered, that Defendants would

produce a nationwide EEO-1 report. Dkt. No. 73-1 at 20-21. Any shorthand used by Judge Wells

in her minute entry for that hearing, see Dkt. No. 42 ("Defendant is to provide affirmative action

reports to the plaintiff within 20 days."), must be read in light of what Judge Wells actually

ordered Defendants to produce at the hearing, Dkt. No. 73-1 at 20-21 (ordering Defendants to

produce the discussed EEO-1 report within 20 working days). Moreover, Plaintiffs never made a
formal request for purported nationwide affirmative action plans for UPS. See Dkt. No. 88-2 at 6

("Please produce copies of Salt Lake City, Utah GBS Affirmative Action Programs that have

been established for each year 1983 to present."); Dkt. No. 73 at 4 ("Plaintiffs have never

requested 'nationwide' affirmative action plans for UPS."). For these reasons, Defendants need

not produce a nationwide affirmative action plan for UPS-which apparently does not exist, see

Dkt. No. 73 at 3-4. Notably, Plaintiffs make little to no effort to dispute this reading of the

transcript and minute entry in their response to Defendants' objection.

       Insofar as Plaintiffs maintain that Judge Wells' May 15 order requires Defendants to

produce the Functional Affirmative Action Program Agreement ("FAAP"), the court rejects this

argument. For the reasons discussed above, the court will not read into Judge Wells' shorthand

minute entry more than what she actually ordered at the hearing. Although Judge Wells ordered

Defendants to produce a nationwide EE0-1 report, she did not order Defendants to produce the

FAAP. See Dkt. No. 73-1. Indeed, the FAAP was not even discussed at the hearing. See id.; cf

Dkt. No.
      .
         92 at 4 ("UPS introduced the Court to its Functional. Affirmative Action Program
                                   '                                                    .

Agreement or 'FAAP' in Dkt. 73."). Moreover, because the court declines to read Judge Wells'

order to require production of a nationwide affirmative action plan, the court rejects Plaintiffs'

attempt to shoehorn the F AAP into Judge Wells' order by way of the shorthand reference to

"affirmative action reports" in her minute entry. (The court also notes its uncertainty regarding

whether the FAAP even is an affirmative action report, see Dkt. No. 92 at 4-5, though it need not

and does not decide that question here.)

       Plaintiffs invoke their recent discovery request for the FAAP as a ground for overruling

Defendants' objection. See Dkt. No. 88 at 5 & n.15; Dkt. No. 88-7. Defendants dispute the



                                                  2
validity of this discovery request in their reply. See Dkt. No. 92 at 5-6. Plaintiffs also argue that

the PAAP may apply to Salt Lake City, and that by not producing this document Defendants

failed to comply with previous discovery requests for Salt Lake City affirmative action

programs. See Dkt. No. 88 at 6 (citing Plaintiffs' discovery requests 15, 17, 18 and 24). But the

validity and scope of these various requests is not now before the court. Any dispute about these

requests should be resolved by the magistrate judge in the first instance.

        For the foregoing reasons, the court SUSTAINS Defendants' objection to Chief

Magistrate Judge Warner's order requiring Defendants to produce nationwide affirmative action

plans. IT IS SO ORDERED.

                                               DATED this 5th day of December, 2019.

                                               BY THE COURT:



                                               Howard C. Nielson, Jr.
                                               United States District Judge




                                                  3
